Order filed April 23, 2013




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00638-CV
                                    ____________

                        SMART MEALS, INC., Appellant

                                          V.

                            RON C. BISHOP, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-34710

                                     ORDER

      On August 2, 2012, this court abated this appeal because appellee petitioned
for voluntary bankruptcy in the United States Bankruptcy Court for the Western
District of Texas, under cause number 12-52239. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed March 25, 2013. The
parties failed to advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.



                                  PER CURIAM